COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §           No. 08-13-00118-CV
 IN RE: INMOBILARIA AXIAL, S.A. DE
 C.V., NAFTA CORP., AND JUAN                      §
 ALVAREZ,                                                  AN ORIGINAL PROCEEDING
                                                  §             IN MANDAMUS
                          Relators.
                                                  §

                                                  §

                                  MEMORANDUM OPINION

       Relators, Inmobilaria Axial, S.A. de C.V., Nafta Corp., and Juan Alvarez, have filed a

petition for writ of mandamus against the Honorable Sue Kurita, Judge of the County Court at

Law No. 6 of El Paso County Texas. Relators asks the Court to issue a writ of mandamus

requiring Respondent to enforce a forum selection clause and dismiss claims filed by the Real

Party in Interest, Rudy J. Clarke, against the Relators.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-136. Based on the record before us, we

conclude that Relators have not established they are entitled to mandamus relief. Accordingly,
the petition for writ of mandamus is denied. See TEX.R.APP.P. 52.8(a).



October 18, 2013
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               2